DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 7/9/21 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 10-13, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200183211 A1 (WENG; YU-FU et al.)

    PNG
    media_image1.png
    451
    665
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    421
    369
    media_image2.png
    Greyscale

Per claims 1 and 12-13, Weng teaches a display panel [10] comprising a first substrate [15], a second substrate [14], a light source layer [33], an optical sensor [50], and an imaging section [101]; wherein, the optical sensor, the first substrate, the imaging section, and the second substrate are sequentially stacked on a side of the light source layer [see figure 6], and the imaging section includes at least one through hole that allows light to pass through [57], and the imaging section is configured to image a surface of an object located near a surface of the display panel onto the optical sensor by way of pin hole imaging [see paragraph 0020, “[t]he optical fingerprint sensor includes a substrate 51 and CMOS photosensitive components 53 on the substrate 51, and a collimating filter layer 55. The collimating filter layer 55 defines a plurality of through holes 57 for allowing light reflected by the fingers to pass through, thus the light reflected by the fingers can reach the CMOS photosensitive components 53.”]
Per claim 2, Weng teaches the display panel according to claim 1, wherein the through hole is hollow or filled with a transparent material [hollow as it is a hole].  
Per claim 3, Weng teaches the display panel according to claim 1, wherein the optical sensor includes a plurality of sub-sensors [53], and a projection of each sub-sensor on the first [see figure 10].  
Per claim 4, Weng teaches the display panel according to claim 1, wherein the imaging section includes a plurality of the through holes arranged in an array [see figure 10 which shows a section of the larger sensor 50 in figure 6].  
Per claim 10, Weng teaches the display panel according to claim 1, wherein the light source layer includes an anode, a light emitting layer, a cathode, and an encapsulation layer [inherent since Weng uses an LED light source (see paragraph 0017) and LEDs require an anode, a light emitting layer, a cathode, and an encapsulation layer] which are sequentially overlapped on a side of the optical sensor away from the first substrate [see figure 6]. 
Per claims 11 and 17, Weng teaches the display panel according to claim 1, wherein the optical sensor is a fingerprint sensor [see paragraph 015]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 8-9, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200183211 A1 (WENG; YU-FU et al.)
Per claim 5, Weng teaches the display panel according to claim 1, but lacks an explicit teaching that the shape of a cross-section of the through hole parallel to the first substrate is one of a circle, an oval, or a polygon.  However, it was common knowledge for the hole shape to form a circle, an oval, or a polygon in order to efficiently direct light onto the sensors.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 
Per claim 8, Weng teaches the display panel according to claim 1, but lacks the material of the imaging section is one of a resin material or a metal material that is opaque.  However, Weng’s layer 57 is a filter layer to needed to create the holes 55.  It was common knowledge to form shielding layers from metal or a black matrix type resin for improved light blocking.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 
Per claims 9 and 14, Weng teaches the display panel according to claim 1, wherein the light source layer comprises: a backlight source [31], an array substrate [15], a pixel electrode [inherent to the display TFT substrate], a liquid crystal layer [see paragraph 0019], a protection layer [11], and a color filter layer [inherent to the color filter substrate 14, see paragraph 0019], which are sequentially stacked [see figure 6] and the display panel further includes a polarizer disposed on a side of the imaging section adjacent the color filter layer, or on a side of the imaging section away from the color filter layer [13,16].  
  Weng lacks an explicit teaching that the color filter layer includes a gate black matrix, the optical sensor includes a plurality of sub-sensors [53], and a projection of the sub-sensors on the first substrate overlaps a projection of a gate black matrix of the color filter layer on the first substrate.  However, it was a matter of routine skill in the art and common knowledge to incorporate a black matrix between the color filter to improve contrast and aligning Weng’s sensor 57 would improve aperture ratio.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 
Per claims 15-16, Weng teaches the method according to claim 13, the method further comprises providing a polarizer on the other side of the first substrate [16], providing the imaging section on the other side of the first substrate includes providing the imaging section on a side of the polarizer away from the first substrate [liquid crystal side and the liquid crystal generates the image].  
Weng lacks wherein before providing the imaging section on the other side of the first substrate and wherein after providing the imaging section on the other side of the first substrate and before providing the second substrate on a side of the imaging section away from the first substrate, the method further comprising: providing a polarizer on a side of the imaging section away from the first substrate, providing the second substrate on a side of the imaging section away from the first substrate includes providing the second substrate on a side of the polarizer . 

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches the display panel according to claim 5, but lacks in combination with the limitations of claim 5, wherein when the shape of the cross-section of the through hole is a square, a distance between two oppositely disposed sides in the cross section of each of the through hole is 0.1 mm to 2 mm; and a distance between two adjacent through holes is 10 microns to 100 microns and wherein when the shape of the cross-section of the through hole is circular, a diameter of the cross-section of the through hole is 0.1 mm to 2 mm; and a distance between two adjacent through holes is 10 microns to 100 microns.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871